EXHIBIT 10.2

 

PLACEMENT AGENCY AGREEMENT

 

This Placement Agency Agreement (this “Agreement”) is made and entered into as
of December 2, 2005 (the “Effective Date”), by and between Intrusion Inc., a
Delaware corporation (the “Company”), and Stonegate Securities, Inc., a Texas
corporation (“Stonegate”).

 

WHEREAS, the Company desires to retain Stonegate as its non-exclusive placement
agent, and Stonegate is willing to act in such capacity, in each case subject to
the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and Stonegate (each a “Party” and collectively, the
“Parties”) hereby agree as follows:

 


1.             RETENTION OF STONEGATE; SCOPE OF SERVICES.


 


(A)           SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE COMPANY
HEREBY RETAINS STONEGATE TO ACT AS THE NON-EXCLUSIVE PLACEMENT AGENT TO THE
COMPANY DURING THE CONTRACT PERIOD (AS DEFINED IN SECTION 2 BELOW), AND
STONEGATE HEREBY AGREES TO BE SO RETAINED.


 


(B)           AS THE NON-EXCLUSIVE PLACEMENT AGENT TO THE COMPANY, STONEGATE
WILL HAVE THE NON-EXCLUSIVE RIGHT DURING THE CONTRACT PERIOD TO IDENTIFY FOR THE
COMPANY PROSPECTIVE ACCREDITED INVESTORS, AS SUCH TERM IS DEFINED IN RULE 501 OF
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) (SUCH ACCREDITED
INVESTORS BEING COLLECTIVELY, THE “PURCHASERS” AND EACH, INDIVIDUALLY, A
“PURCHASER”), IN ONE OR MORE PLACEMENT (EACH, A “PLACEMENT” AND COLLECTIVELY,
THE “PLACEMENTS”) OF EQUITY SECURITIES TO BE ISSUED BY THE COMPANY, THE TYPE AND
DOLLAR AMOUNT BEING AS MUTUALLY AGREED TO BY THE PARTIES (THE “SECURITIES”).


 


(C)           TERMS OF THE PLACEMENTS SHALL BE AS SET FORTH IN SUBSCRIPTION
DOCUMENTS, INCLUDING ANY STOCK PURCHASE OR SUBSCRIPTION AGREEMENT, ESCROW
AGREEMENT, REGISTRATION RIGHTS AGREEMENT, WARRANT AGREEMENT AND/OR OTHER
DOCUMENTS TO BE EXECUTED AND DELIVERED IN CONNECTION WITH EACH PLACEMENT
(COLLECTIVELY, THE “SUBSCRIPTION DOCUMENTS”).  THE PLACEMENTS ARE INTENDED TO BE
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, PURSUANT TO
REGULATION D (“REGULATION D”) OF THE RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION (THE “SEC”) PROMULGATED UNDER THE SECURITIES ACT.


 


(D)           STONEGATE WILL ACT ON A BEST EFFORTS BASIS AND WILL HAVE NO
OBLIGATION TO PURCHASE ANY OF THE SECURITIES OFFERED IN ANY PLACEMENT. DURING
THE CONTRACT PERIOD, STONEGATE SHALL HAVE THE NON-EXCLUSIVE RIGHT TO ARRANGE FOR
ALL SALES OF SECURITIES IN THE PLACEMENTS, INCLUDING WITHOUT LIMITATION THE
NON-EXCLUSIVE RIGHT TO IDENTIFY POTENTIAL BUYERS FOR THE SECURITIES.  ALL
PURCHASERS AND SALES OF SECURITIES IN THE PLACEMENTS

 

1

--------------------------------------------------------------------------------


 


SHALL BE SUBJECT TO THE APPROVAL OF THE COMPANY, WHICH APPROVAL MAY BE WITHHELD,
IN WHOLE OR IN PART, IN THE COMPANY’S SOLE DISCRETION.

 


2.             CONTRACT PERIOD AND TERMINATION.


 


(A)           STONEGATE SHALL ACT AS THE COMPANY’S NON-EXCLUSIVE PLACEMENT AGENT
UNDER THIS AGREEMENT FOR A PERIOD COMMENCING ON THE EFFECTIVE DATE, AND
CONTINUING UNTIL TERMINATED BY EITHER PARTY UPON 10 DAYS NOTICE TO THE OTHER
PARTY (THE “CONTRACT PERIOD”).


 


(B)           UPON TERMINATION, NEITHER PARTY WILL HAVE ANY FURTHER OBLIGATION
UNDER THIS AGREEMENT, EXCEPT AS PROVIDED IN SECTIONS 5, 6, 7, 8, 9 AND 10
HEREOF.


 


3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


 

The company represents and warrants that it has full power and authority to
enter into this Agreement and to perform its obligations hereunder.  This
Agreement is enforceable against the Company in accordance with its terms,
subject to applicable laws governing bankruptcy, insolvency and creditors’
rights generally.  The Agreement does not conflict with, violate, cause a
default, right of termination, or acceleration (whether through the passage of
time or otherwise) under any contract, agreement, or understanding binding upon
the Company or any subsidiary of the Company.

 


4.             COVENANTS OF THE COMPANY.


 

The Company covenants and agrees as follows:

 


(A)           NEITHER THE COMPANY NOR ANY AFFILIATE OF THE COMPANY (AS DEFINED
IN RULE 501(B) OF THE SECURITIES ACT) WILL SELL, OFFER FOR SALE OR SOLICIT
OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT OF ANY SECURITY (AS DEFINED IN
THE SECURITIES ACT) OF THE COMPANY WHICH WILL BE INTEGRATED WITH THE SALE OF THE
SECURITIES IN A MANNER WHICH WOULD REQUIRE THE REGISTRATION UNDER THE SECURITIES
ACT OF THE SECURITIES.


 


(B)           ANY AND ALL FILINGS AND DOCUMENTS REQUIRED TO BE FILED IN
CONNECTION WITH OR AS A RESULT OF THE PLACEMENTS PURSUANT TO FEDERAL AND STATE
SECURITIES LAWS ARE THE RESPONSIBILITY OF THE COMPANY AND WILL BE FILED BY THE
COMPANY, OTHER THAN NASD OR OTHER REGULATORY FILINGS REQUIRED TO BE MADE BY
STONEGATE OR A PARTICULAR PURCHASER, WHICH SHALL BE THE SOLE OBLIGATION OF
STONEGATE OR SUCH PURCHASER, AS APPLICABLE.


 


(C)           ANY PRESS RELEASE TO BE ISSUED BY THE COMPANY ANNOUNCING OR
REFERRING TO ANY PLACEMENT SHALL, AT THE REQUEST OF STONEGATE, IDENTIFY
STONEGATE AS THE PLACEMENT AGENT.  SUBJECT TO PRIOR REVIEW OF THE COMPANY,
STONEGATE SHALL BE PERMITTED TO PUBLISH A TOMBSTONE OR SIMILAR ADVERTISEMENT
UPON COMPLETION OF EACH PLACEMENT IDENTIFYING ITSELF AS THE COMPANY’S PLACEMENT
AGENT WITH RESPECT THERETO; PROVIDED, THAT EACH SUCH ADVERTISEMENT DOES NOT
CONSTITUTE A GENERAL SOLICITATION UNDER FEDERAL SECURITIES LAWS AND OTHERWISE
COMPLIES WITH THE REQUIREMENTS OF THE SECURITIES ACT.  THIS AGREEMENT SHALL NOT
BE FILED PUBLICLY BY THE COMPANY WITHOUT THE PRIOR WRITTEN CONSENT OF STONEGATE,
UNLESS REQUIRED BY APPLICABLE LAW OR REGULATION.

 

2

--------------------------------------------------------------------------------


 


5.             FURNISHING OF COMPANY INFORMATION; CONFIDENTIALITY.


 


(A)           IN CONNECTION WITH STONEGATE’S ACTIVITIES HEREUNDER ON THE
COMPANY’S BEHALF, THE COMPANY SHALL FURNISH STONEGATE WITH ALL REASONABLE
INFORMATION CONCERNING THE COMPANY AND ITS OPERATIONS THAT STONEGATE DEEMS
NECESSARY OR APPROPRIATE (THE “COMPANY INFORMATION”) AND SHALL PROVIDE STONEGATE
WITH REASONABLE ACCESS TO THE COMPANY’S BOOKS, RECORDS, OFFICERS, DIRECTORS,
EMPLOYEES, ACCOUNTANTS AND COUNSEL.  THE COMPANY ACKNOWLEDGES AND AGREES THAT,
IN RENDERING ITS SERVICES HEREUNDER, STONEGATE WILL BE USING AND RELYING UPON
THE COMPANY INFORMATION WITHOUT INDEPENDENT VERIFICATION THEREOF OR INDEPENDENT
APPRAISAL OF ANY OF THE COMPANY’S ASSETS AND MAY, IN ITS SOLE DISCRETION, USE
ADDITIONAL INFORMATION CONTAINED IN PUBLIC REPORTS OR OTHER INFORMATION
FURNISHED BY THE COMPANY OR THIRD PARTIES.


 


(B)           STONEGATE AGREES THAT THE COMPANY INFORMATION WILL BE USED SOLELY
FOR THE PURPOSE OF PERFORMING ITS SERVICES HEREUNDER.  SUBJECT TO THE
LIMITATIONS SET FORTH IN SUBSECTION (C) BELOW, STONEGATE WILL KEEP THE COMPANY
INFORMATION PROVIDED HEREUNDER CONFIDENTIAL AND WILL NOT DISCLOSE SUCH COMPANY
INFORMATION OR ANY PORTION THEREOF, EXCEPT (I) TO A THIRD PARTY CONTACTED BY
STONEGATE ON BEHALF OF, AND WITH THE PRIOR APPROVAL OF, THE COMPANY PURSUANT
HERETO WHO HAS AGREED TO BE BOUND BY A CONFIDENTIALITY AGREEMENT SATISFACTORY IN
FORM AND SUBSTANCE TO THE COMPANY, OR (II) TO ANY OTHER PERSON FOR WHICH THE
COMPANY’S CONSENT TO DISCLOSE SUCH COMPANY INFORMATION HAS BEEN OBTAINED. 
FURTHER, STONEGATE ACKNOWLEDGES THAT CERTAIN CONFIDENTIAL INFORMATION MAY
CONSTITUTE MATERIAL NON-PUBLIC INFORMATION (AS DEFINED IN REGULATION FD) AND
AGREES TO, AND TO CAUSE ITS OFFICER, DIRECTORS, EMPLOYEES AND AFFILIATES TO,
REFRAIN FROM TRADING IN THE COMPANY’S COMMON STOCK UNTIL SUCH INFORMATION IS
MADE PUBLICLY AVAILABLE BY THE COMPANY.


 


(C)           STONEGATE’S CONFIDENTIALITY OBLIGATIONS UNDER THIS AGREEMENT SHALL
NOT APPLY TO ANY PORTION OF THE COMPANY INFORMATION WHICH (I) AT THE TIME OF
DISCLOSURE TO STONEGATE OR THEREAFTER IS GENERALLY AVAILABLE TO AND KNOWN BY THE
PUBLIC (OTHER THAN AS A RESULT OF A DISCLOSURE DIRECTLY OR INDIRECTLY BY
STONEGATE IN VIOLATION OF THIS AGREEMENT); (II) WAS AVAILABLE TO STONEGATE ON A
NON-CONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE COMPANY, PROVIDED THAT SUCH
SOURCE IS NOT AND WAS NOT BOUND BY A CONFIDENTIALITY AGREEMENT WITH THE COMPANY;
(III) HAS BEEN INDEPENDENTLY ACQUIRED OR DEVELOPED BY STONEGATE WITHOUT
VIOLATING ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT; OR (IV) THE DISCLOSURE OF
WHICH IS LEGALLY COMPELLED (WHETHER BY DEPOSITION, INTERROGATORY, REQUEST FOR
DOCUMENTS, SUBPOENA, CIVIL OR ADMINISTRATIVE INVESTIGATIVE DEMAND OR OTHER
SIMILAR PROCESS).  IN THE EVENT THAT STONEGATE BECOMES LEGALLY COMPELLED TO
DISCLOSE ANY OF THE COMPANY INFORMATION, STONEGATE SHALL PROVIDE THE COMPANY
WITH PROMPT PRIOR WRITTEN NOTICE OF SUCH REQUIREMENT SO THAT THE COMPANY MAY
SEEK A PROTECTIVE ORDER OR OTHER APPROPRIATE REMEDY AND/OR WAIVE COMPLIANCE WITH
THE TERMS OF THIS AGREEMENT.


 


(D)           THE OBLIGATIONS OF THE PARTIES UNDER THIS SECTION 5 SHALL SURVIVE
THE TERMINATION OF THIS AGREEMENT FOR 12 MONTHS.

 

3

--------------------------------------------------------------------------------


 


6.             FEES AND EXPENSES.


 


(A)           AS COMPENSATION FOR SERVICES RENDERED BY STONEGATE IN CONNECTION
WITH THE PLACEMENTS, THE COMPANY AGREES TO PAY STONEGATE A FEE (THE “AGENCY
FEE”) OF: (I) SIX PERCENT (6%) OF THE GROSS PROCEEDS FROM THE SALE OF SECURITIES
IN THE PLACEMENTS (ON A CUMULATIVE BASIS) TO PURCHASERS OTHER THAN OFFICERS,
DIRECTORS, EMPLOYEES OR AFFILIATES OF THE COMPANY OR THEIR RESPECTIVE AFFILIATES
OR ANY INDIVIDUALS WHO PARTICIPATE IN THE PLACEMENT AS A RESULT OF AN
INTRODUCTION FROM ANY SUCH PERSON (SUCH PURCHASERS, BEING “QUALIFIED
PURCHASERS”).  THE AGENCY FEE SHALL BE PAID IMMEDIATELY UPON THE CLOSING OF EACH
SALE OF SECURITIES BY THE COMPANY.


 


(B)           UPON EXECUTION OF THIS AGREEMENT BY THE PARTIES, THE COMPANY SHALL
DELIVER TO STONEGATE $5,000 AS A NON-ACCOUNTABLE AND NON-REFUNDABLE EXPENSE
ALLOWANCE TO COMPENSATE STONEGATE FOR ITS INITIAL DILIGENCE EFFORTS, WHICH SUCH
AMOUNT SHALL BE CREDITED AGAINST ANY AMOUNTS PAYABLE TO STONEGATE PURSUANT TO
SECTION 6(A).


 


(C)           THE COMPANY SHALL ALSO PROMPTLY REIMBURSE STONEGATE FOR ALL
REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY STONEGATE AND ITS DIRECTORS,
OFFICERS AND EMPLOYEES IN CONNECTION WITH THE PERFORMANCE OF STONEGATE’S
SERVICES UNDER THIS AGREEMENT.  FOR THESE PURPOSES, “OUT-OF-POCKET EXPENSES”
SHALL INCLUDE, BUT NOT BE LIMITED TO LONG DISTANCE TELEPHONE, FACSIMILE,
COURIER, MAIL, SUPPLIES, TRAVEL AND SIMILAR EXPENSES; PROVIDED, HOWEVER, THAT NO
DIRECTOR, OFFICER OR EMPLOYEE OF STONEGATE SHALL UNDERTAKE ANY TRAVEL FOR OR ON
BEHALF OF THE COMPANY WITHOUT THE PRIOR AUTHORIZATION OF THE COMPANY.


 


(D)           UPON CLOSING OF THE PLACEMENT AND EXECUTION AND DELIVERY OF
EVIDENCE OF ITS STATUS AS AN ACCREDITED INVESTOR IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO THE COMPANY AND ITS COUNSEL, THE COMPANY AGREES TO
ISSUE TO STONEGATE A SECURITIES PURCHASE WARRANT (THE “REPRESENTATIVE’S
WARRANT”) ENTITLING THE HOLDER(S) THEREOF TO PURCHASE AN AMOUNT OF SHARES OF THE
COMPANY’S COMMON STOCK EQUAL TO SIX PERCENT (6%) OF THE GROSS PROCEEDS RECEIVED
IN THE PLACEMENT FROM QUALIFIED PURCHASERS AT AN EXERCISE PRICE EQUAL TO THE PER
SHARE EXERCISE PRICE OF THE UNDERLYING THE WARRANTS RECEIVED BY THE QUALIFIED
PURCHASERS RELATIVE TO THEIR INVESTMENT IN THE PLACEMENT (OR IF NO SUCH WARRANTS
ARE ISSUED, THE CONVERSION PRICE OF ANY CONVERTIBLE SECURITIES OR THE PER SHARE
PURCHASE PRICE OF ANY COMMON STOCK, AS APPLICABLE) ISSUED IN THE PLACEMENT). 
THE REPRESENTATIVE’S WARRANT SHALL BE EXERCISABLE FOR A PERIOD OF FIVE (5) YEARS
AT AN EXERCISE PRICE PER SHARE EQUAL TO THE PRICE AT WHICH THE SECURITIES ARE
SOLD TO PURCHASERS.  THE REPRESENTATIVE’S WARRANT SHALL OTHERWISE BE
SUBSTANTIALLY IN THE FORM OF EXHIBIT A ATTACHED HERETO.


 


(E)           THE OBLIGATIONS OF THE PARTIES UNDER THIS SECTION 6 SHALL SURVIVE
THE TERMINATION OF THIS AGREEMENT FOR ANY REASON.


 


7.             INDEMNIFICATION.


 


(A)           THE COMPANY AGREES TO INDEMNIFY AND HOLD STONEGATE HARMLESS FROM
AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS,
INCLUDING SECURITYHOLDER ACTIONS, IN RESPECT THEREOF) RELATED TO OR ARISING OUT
OF STONEGATE’S ENGAGEMENT HEREUNDER OR ITS ROLE IN CONNECTION HEREWITH, AND WILL
REIMBURSE STONEGATE FOR ALL REASONABLE EXPENSES (INCLUDING REASONABLE COSTS,
EXPENSES, AWARDS AND COUNSEL FEES

 

4

--------------------------------------------------------------------------------


 


AND/OR JUDGMENTS) AS THEY ARE INCURRED BY STONEGATE IN CONNECTION WITH
INVESTIGATING, PREPARING FOR OR DEFENDING ANY SUCH ACTION OR CLAIM, WHETHER OR
NOT IN CONNECTION WITH PENDING OR THREATENED LITIGATION IN WHICH STONEGATE IS A
PARTY.  THE COMPANY WILL NOT, HOWEVER, BE RESPONSIBLE FOR ANY CLAIMS,
LIABILITIES, LOSSES, DAMAGES OR EXPENSES WHICH ARE FINALLY JUDICIALLY DETERMINED
TO HAVE RESULTED PRIMARILY FROM THE BAD FAITH, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT , OR RECKLESS DISREGARD OF ITS OBLIGATIONS OR DUTIES OF OR BY
STONEGATE OR ANY OF ITS OFFICERS, DIRECTORS OR EMPLOYEES (COLLECTIVELY,
“EXCLUDED CLAIMS”).  THE COMPANY ALSO AGREES THAT STONEGATE SHALL NOT HAVE ANY
LIABILITY TO THE COMPANY FOR OR IN CONNECTION WITH SUCH ENGAGEMENT, EXCEPT FOR
ANY SUCH LIABILITY FOR LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES INCURRED
BY THE COMPANY THAT RESULT PRIMARILY FROM AN EXCLUDED CLAIM .  IN THE EVENT THAT
THE FOREGOING INDEMNITY IS UNAVAILABLE (EXCEPT BY REASON OF AN EXCLUDED CLAIM),
THEN THE COMPANY SHALL CONTRIBUTE TO AMOUNTS PAID OR PAYABLE BY STONEGATE IN
RESPECT OF ITS LOSSES, CLAIMS, DAMAGES AND LIABILITIES IN SUCH PROPORTION AS
APPROPRIATELY REFLECTS THE RELATIVE BENEFITS RECEIVED BY, AND FAULT OF, THE
COMPANY AND STONEGATE IN CONNECTION WITH THE MATTERS AS TO WHICH SUCH LOSSES,
CLAIMS, DAMAGES OR LIABILITIES RELATE, AND OTHER EQUITABLE CONSIDERATIONS.  THE
FOREGOING SHALL BE IN ADDITION TO ANY RIGHTS THAT STONEGATE MAY HAVE AT COMMON
LAW OR OTHERWISE AND SHALL EXTEND UPON THE SAME TERMS TO AND INURE TO THE
BENEFIT OF ANY DIRECTOR, OFFICER, EMPLOYEE, AGENT OR CONTROLLING PERSON OF
STONEGATE.  THE COMPANY HEREBY CONSENTS TO PERSONAL JURISDICTION, SERVICE AND
VENUE IN ANY COURT IN WHICH ANY CLAIM WHICH IS SUBJECT TO THIS AGREEMENT IS
BROUGHT AGAINST STONEGATE OR ANY OTHER PERSON ENTITLED TO INDEMNIFICATION OR
CONTRIBUTION UNDER THIS SUBSECTION (A).


 


(B)           STONEGATE AGREES TO INDEMNIFY AND HOLD THE COMPANY HARMLESS FROM
AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS,
INCLUDING SECURITYHOLDER ACTIONS, IN RESPECT THEREOF) WHICH ARE FINALLY
JUDICIALLY DETERMINED TO HAVE RESULTED PRIMARILY FROM THE BAD FAITH, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF STONEGATE, AND WILL REIMBURSE THE COMPANY
FOR ALL REASONABLE EXPENSES (INCLUDING REASONABLE COSTS, EXPENSES, AWARDS AND
COUNSEL FEES AND/OR JUDGMENTS) AS THEY ARE INCURRED BY THE COMPANY IN CONNECTION
WITH INVESTIGATING, PREPARING FOR OR DEFENDING ANY SUCH ACTION OR CLAIM, WHETHER
OR NOT IN CONNECTION WITH PENDING OR THREATENED LITIGATION IN WHICH THE COMPANY
IS A PARTY.  IN THE EVENT THAT THE FOREGOING INDEMNITY IS UNAVAILABLE, THEN
STONEGATE SHALL CONTRIBUTE TO AMOUNTS PAID OR PAYABLE BY THE COMPANY IN RESPECT
OF ITS LOSSES, CLAIMS, DAMAGES AND LIABILITIES IN SUCH PROPORTION AS
APPROPRIATELY REFLECTS THE RELATIVE BENEFITS RECEIVED BY, AND FAULT OF, THE
COMPANY AND STONEGATE IN CONNECTION WITH THE MATTERS AS TO WHICH SUCH LOSSES,
CLAIMS, DAMAGES OR LIABILITIES RELATE, AND OTHER EQUITABLE CONSIDERATIONS.  THE
FOREGOING SHALL BE IN ADDITION TO ANY RIGHTS THAT THE COMPANY MAY HAVE AT COMMON
LAW OR OTHERWISE AND SHALL EXTEND UPON THE SAME TERMS TO AND INURE TO THE
BENEFIT OF ANY DIRECTOR, OFFICER, EMPLOYEE, AGENT OR CONTROLLING PERSON OF THE
COMPANY.  STONEGATE HEREBY CONSENTS TO PERSONAL JURISDICTION, SERVICE AND VENUE
IN ANY COURT IN WHICH ANY CLAIM, WHICH IS SUBJECT TO THIS AGREEMENT, IS BROUGHT
AGAINST THE COMPANY OR ANY OTHER PERSON ENTITLED TO INDEMNIFICATION OR
CONTRIBUTION UNDER THIS SUBSECTION (B).


 


(C)           THE OBLIGATIONS OF THE PARTIES UNDER THIS SECTION 7 SHALL SURVIVE
THE TERMINATION OF THIS AGREEMENT.

 

5

--------------------------------------------------------------------------------


 


8.             NON-CIRCUMVENTION.


 

The Company hereby agrees that, for a period of one year from the end of the
Contract Period or other termination of this Agreement, the Company will not
enter into any agreement, transaction or arrangement with any of Qualified
Purchasers (including their agents, principals and affiliates and the accounts
and funds which they manage or advise) which Stonegate has introduced, directly
or indirectly, to the Company pursuant to a meeting, telephone call, any written
communication, or by e mail, as Qualified Purchasers of the Securities in the
Placements (collectively, the “Stonegate Contacts”), regardless of whether a
transaction is consummated with such prospective purchasers, unless the Company
notifies Stonegate in writing of the agreement, transaction or arrangement, and
pays Stonegate a fee equal to the Agency Fee for securities of the Company sold
to Stonegate Contacts.

 


9.             GOVERNING LAW.


 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAWS PROVISIONS
THEREOF.

 


10.          ARBITRATION.


 

Stonegate and the Company will attempt to settle any claim or controversy
arising out of this Agreement through consultation and negotiation in good faith
and a spirit of mutual cooperation.  Any dispute which the parties cannot
resolve may then be submitted by either party to binding arbitration in Dallas,
Texas under the rules of the American Arbitration Association for resolution. 
Nothing in this paragraph will prevent either party from resorting to judicial
proceedings if (a) good faith efforts to resolve the dispute under these
procedures have been unsuccessful or (b) interim relief from a court is
necessary to prevent serious and irreparable injury.

 


11.          NO WAIVER.


 

The failure or neglect of any party hereto to insist, in any one or more
instances, upon the strict performance of any of the terms or conditions of this
Agreement, or waiver by any party of strict performance of any of the terms or
conditions of this Agreement, shall not be construed as a waiver or
relinquishment in the future of such term or condition, but the same shall
continue in full force and effect.

 


12.          SUCCESSORS AND ASSIGNS.


 

The benefits of this Agreement shall inure to the benefit of the Parties, their
respective successors, assigns and representatives, and the obligations and
liabilities assumed in this Agreement by the Parties shall be binding upon their
respective successors and assigns.  This Agreement may not be assigned by either
Party without the express written consent of the other Party, which consent
shall not be unreasonably withheld.

 

6

--------------------------------------------------------------------------------


 


13.          NOTICES.


 

All notices and other communications required or permitted to be given under
this Agreement shall be in writing and shall be delivered personally or sent by
certified mail, return receipt requested, recognized overnight delivery service,
or facsimile as follows:

 

 

If to the Company:

 

IntrusionInc.
1101 East Arapaho Road

Richardson, TX 75081
Facsimile: (972) – 234-1467

Attention: G. Ward Paxton, Chairman, CEO

 

If to Stonegate:

 

Stonegate Securities, Inc.
5940 Sherry Lane, Suite 410
Dallas, Texas  75225
Facsimile: (214) 987-1981
Attention: Scott Griffith, President

 

Either Party may change its address or facsimile number set forth above by
giving the other Party notice of such change in accordance with the provisions
of this Section 13. A notice shall be deemed given (a) if by personal delivery,
on the date of such delivery, (b) if by certified mail, on the date shown on the
applicable return receipt, (c) if by overnight delivery service, on the day
after the date delivered to the service, or (d) if by facsimile, on the date of
transmission.

 


14.          NATURE OF RELATIONSHIP.


 

The Parties intend that Stonegate’s relationship to the Company and the
relationship of each director, officer, employee or agent of Stonegate to the
Company shall be that of an independent contractor and not as an employee of the
Company or an affiliate thereof.  Nothing contained in this Agreement shall
constitute or be construed to be or create a partnership or joint venture
between Stonegate and the Company or their respective successors or assigns. 
Neither Stonegate nor any director, officer, employee or agent of Stonegate
shall be considered to be an employee of the Company by virtue of the services
provided hereunder.

 


15.          MISCELLANEOUS


 


(A)           STONEGATE RESERVES THE RIGHT TO SOLICIT THE ASSISTANCE OF OUTSIDE
DEALERS (“DEALERS”) TO ASSIST IN THE OFFER AND SALE OF THE PLACEMENTS; PROVIDED,
HOWEVER, (I) THAT ANY SUCH DEALERS AGREE IN WRITING TO BE BOUND BY THE TERMS OF
THE APPLICABLE PLACEMENT AND (II) NO SUCH ASSISTANCE SHALL CONSTITUTE A GENERAL
SOLICITATION TO PURCHASE THE

 

7

--------------------------------------------------------------------------------


 


COMPANY’S SECURITIES. IT IS UNDERSTOOD THAT STONEGATE, IN ITS SOLE DISCRETION,
SHALL BE ENTITLED TO PAY OVER TO ANY SUCH DEALERS ANY PORTION OF THE
COMPENSATION RECEIVED BY STONEGATE HEREUNDER.  THE COMPANY SHALL HAVE NO
FINANCIAL LIABILITY FOR ANY FEES OR EXPENSES OF ANY SUCH DEALERS.


 


16.          CAPTIONS.


 

The Section titles herein are for reference purposes only and do not control or
affect the meaning or interpretation of any term or provision hereof.

 


17.          AMENDMENTS.


 

No alteration, amendment, change or addition hereto shall be binding or
effective unless the same is set forth in a writing signed by a duly authorized
representative of each Party.

 


18.          PARTIAL INVALIDITY.


 

If it is finally determined that any term or provision hereof is invalid or
unenforceable, (a) the remaining terms and provisions hereof shall be
unimpaired, and (b) the invalid or unenforceable term or provision shall be
replaced by a term or provision that is valid and enforceable and that comes as
close as possible to expressing the intention of the invalid or unenforceable
term or provision.

 


19.          ENTIRE AGREEMENT.


 

This Agreement embodies the entire agreement and understanding of the Parties
and supersedes any and all prior agreements, arrangements and understandings
relating to the matters provided for herein.

 


20.          COUNTERPARTS.


 

This Agreement may be executed in one or more counterparts, each of which shall
be an original, but all of which together shall be considered one and the same
agreement.

 

[Remainder of Page Intentionally Left Blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above by duly authorized representatives of the Company and Stonegate.

 

 

 

INTRUSION INC.

 

 

 

 

 

 

 

 

By:

/s/ G. Ward Paxton

 

 

Title:

President : CEO

 

 

 

 

 

 

 

 

 

STONEGATE SECURITIES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Jesse B. Shelmire, IV

 

 

Title:

CEO

 

--------------------------------------------------------------------------------